COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Clements and Senior Judge Annunziata


BON AIR JUVENILE CORRECTIONAL CENTER/
 COMMONWEALTH OF VIRGINIA
                                                                MEMORANDUM OPINION*
v.     Record No. 1839-06-2                                         PER CURIAM
                                                                  NOVEMBER 21, 2006
TAMARA R. LESTER


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Robert F. McDonnell, Attorney General; Maureen Riley Matsen,
                 Deputy Attorney General; Peter R. Messitt, Senior Assistant
                 Attorney General; Scott John Fitzgerald, Senior Assistant Attorney
                 General, on brief), for appellant.

                 (Tamara R. Lester, pro se, on brief).


       Bon Air Juvenile Correctional Center/Commonwealth of Virginia appeals a decision of

the Workers’ Compensation Commission finding that it failed to prove Tamara R. Lester

unjustifiably refused vocational rehabilitation services. We have reviewed the record and the

commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for the

reasons stated by the commission in its final opinion. See Lester v. Bon Air Juvenile

Correctional Ctr./Commonwealth of Virginia, VWC File No. 202-59-81 (June 26, 2006). We

dispense with oral argument and summarily affirm because the facts and legal contentions are

adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.